


110 HR 3897 IH: Brownfields Redevelopment Promotion

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3897
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Donnelly
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the deduction for environmental remediation costs.
	
	
		1.Short titleThis Act may be cited as the
			 Brownfields Redevelopment Promotion
			 Act.
		2.Expensing of
			 environmental remediation costs made permanent
			(a)In
			 generalSection 198 of the
			 Internal Revenue Code of 1986 (relating to expensing of environmental
			 remediation costs) is amended by striking subsection (h).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2007.
			
